Exhibit 10.1

EPICOR SOFTWARE CORPORATION

MANAGEMENT RETENTION AGREEMENT

This Management Retention Agreement (the “Agreement”) is made and entered into
effective as of January 19, 2009 (the “Effective Date”), by and between L.
George Klaus (the “Executive”) and Epicor Software Corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined herein.

RECITALS

WHEREAS, Executive served as the Executive Chairman of the Company’s Board of
Directors (the “Board”) from February 19, 2008, through January 15, 2009;

WHEREAS, Executive’s Employment as the Executive Chairman of the Board
terminated effective as of January 15, 2009 (the “Prior Termination”), and the
parties agree that such termination constituted a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the final regulations and any guidance promulgated
thereunder (“Section 409A”);

WHEREAS, subsequent to, and unrelated to, the Prior Termination, the Company’s
chief executive officer terminated his employment with the Company, and the
Board determined that it was in the best interests of the Company to appoint
Executive as Chief Executive Officer, subject to his acceptance of the
appointment;

WHEREAS, Executive has agreed to accept new employment with the Company as its
Chief Executive Officer;

WHEREAS, Executive and the Company wish to commemorate the terms and conditions
of Executive’s new employment as Company Chief Executive Officer in a written
agreement;

WHEREAS, Executive and the Company further wish to reflect that, notwithstanding
Executive’s new employment with the Company, Executive is entitled to certain
benefits in connection with his Prior Termination in accordance with the terms
and conditions of the Second Amended Management Retention Agreement entered into
effective as of December 31, 2008, by and between Executive and the Company (the
“Second Amended Agreement);

WHEREAS, the parties agree that, subject to Executive’s compliance with
Section 12 of the Second Amended Agreement, including but not limited to
Executive timely signing and not revoking a separation agreement and release of
claims in a form reasonably acceptable to the Company, Executive is entitled to
continued participation in the Company’s group medical and dental plans and to
the transfer to Executive of any and all rights, title, interest and claim that
the Company may have in the Membership (as defined in the Second Amended
Agreement) in accordance with the terms and conditions of Sections 7(i)(c) and
7(i)(d) of the Second Amended Agreement (the “Prior Termination Benefits”);

WHEREAS, the parties agree that, subject to Executive’s compliance with
Section 12 of the Second Amended Agreement, Executive is entitled to the Prior
Termination Benefits, notwithstanding Executive’s new employment with the
Company and notwithstanding any voluntary or involuntary termination of
Executive’s employment with the Company for any reason following the Effective
Date;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt of and
sufficiency of which are hereby acknowledged, Company and the Executive agree as
follows:

1. Definitions. The following terms referred to in this Agreement shall have the
following meanings:

(a) “Cause” means (i) any act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee which is intended to result
in substantial personal enrichment of Executive; (ii) Executive’s conviction of
a felony which the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; (iii) a willful act
by Executive which constitutes gross misconduct and is materially injurious to
the Company; or (iv) continued willful violations by Executive of Executive’s
obligations to the Company after there has been delivered to Executive a written
demand for



--------------------------------------------------------------------------------

performance from the Company which describes the basis for the Company’s belief
that Executive has not substantially performed his duties and after Executive
has been given at least 10 business days in which to cure the circumstances
identified in such written demand.

(b) “CEO” means the Executive’s position with the Company as Chief Executive
Officer or such other position approved by the Board and agreed to by Executive.

(c) “Change of Control” means the occurrence of any of the following (i) the
sale, lease, conveyance or other disposition of all or substantially all of the
Company’s assets as an entirety or substantially as an entirety to any person,
entity or group of persons acting in concert, (ii) any transaction or series of
transactions that results in, or that is in connection with, any person, entity
or group acting in concert (other than existing affiliates of the Company),
acquiring “beneficial ownership” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of such percentage of the
aggregate voting power of all classes of voting equity stock of the Company as
shall exceed fifty percent (50%) of such aggregate voting power, (iii) a merger
or consolidation in which the Company is not the surviving entity, except for a
transaction, the principal purpose of which is to change the state in which the
Company is incorporated; or (iv) any reverse merger in which the Company is a
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to a person or persons different from the persons holding those
securities immediately prior to such reverse merger; or (v) a liquidation of the
Company.

(d) “Disability” means Executive’s inability due to any physical or mental
condition to perform a substantial portion of his employment duties to the
Company for twenty-four (24) or more consecutive weeks.

(e) “Involuntary Termination” means the Executive’s termination of employment as
a result of the occurrence of any of the following, without Executive’s express
written consent, (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s CEO duties, position or
responsibilities in effect immediately prior to such reduction, or the removal
of Executive from such position, duties and responsibilities, unless Executive
is provided with comparable duties, position and responsibilities; (ii) a
reduction by the Company of Executive’s CEO base salary as in effect immediately
prior to such reduction unless such reduction is made pursuant to and
proportionately with any Company policy applicable to similarly-situated Company
executives; (iii) the relocation of Executive to a facility or a location more
than one hundred (100) miles from his current location; (iv) any purported
termination of Executive’s CEO title by the Company which is not effected for
Cause or for which the grounds relied upon are not valid; (v) Executive’s death
or Disability; or (vi) the failure of the Company to obtain the assumption of
this Agreement by any successors contemplated in Section 14 below.

2. Term of Agreement. Executive hereby accepts employment with the Company for a
period beginning on the Effective Date and ending on December 31, 2010
(“Employment Term”) on the terms and conditions set forth herein. The parties’
obligations under sections 8, 9, 10, 11, and 12 of this Agreement continue in
certain respects after an Involuntary Termination without Cause.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.

4. Base Salary. During the Employment Term, the Company will pay Executive a
salary at an annualized rate of $736,403 as compensation for his services (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholdings. The Base Salary will not be increased during the Employment Term
without the prior written approval of the Board.

5. Annual Incentive. Executive will be eligible to receive annual cash bonus
payments under the Company’s cash bonus plan for Company Executive Management as
in effect on the Effective Date and as amended from time to time. Executive’s
on-target bonus will be 70% of Base Salary. The bonus will be paid on a fiscal
year basis based on the terms of the performance plan agreed to between the
Executive and the Board.



--------------------------------------------------------------------------------

6. Equity Grants.

(a) Performance Based Restricted Stock Grant. Pursuant to the terms of the
Agreement, Executive shall be granted a total of four hundred thousand
(400,000) shares of restricted Company common stock, allocated equally
(200,000) to each of the 2009 and 2010 fiscal years (the “Performance Based
Restricted Stock Grant”). The Performance Base Restricted Stock Grant shall
provide that the restrictions on the stock shall lift based on achievement of
applicable Company performance goals during 2009 and 2010 as determined in
accordance with the terms of the Company’s Performance Based Restricted Stock
Program (the “Program”) approved by the Company’s Compensation Committee and
subject to the Executive’s continued service to the Company through the 2009 and
2010 performance periods. The Performance Based Restricted Stock Grant will also
be subject to the terms, definitions and provisions of the Company’s applicable
stock incentive plan, as may be amended from time to time (the “Plan”) and the
restricted stock agreement by and between Executive and the Company (the
“Performance Based Restricted Stock Agreement”), both of which documents are
incorporated herein by reference.

(b) Time Based Restricted Stock Grant. Pursuant to the terms of the Agreement,
Executive shall be granted a total of three hundred thousand (300,000) shares of
restricted Company common stock (the “Time Based Restricted Stock Grant”). The
Time Based Restricted Stock Grant shall provide that the restrictions on the
stock shall lift based on the passage of time over the Employment Term and
subject to the Executive’s continued service to the Company through each vesting
date. Specifically, the vesting commencement date of the Time Based Restricted
Stock Grant shall be the date of grant and the shares shall be scheduled to vest
over the Employment Term with one-half (150,000 shares) of the Time Based
Restricted Stock Grant vesting on December 31, 2009 and the remaining one-half
(150,000 shares) on December 31, 2010, subject to the Executive’s continued
service to the Company through each vesting date. The Time Based Restricted
Stock Grant will also be subject to the terms, definitions and provisions of the
Company’s applicable stock incentive plan, as may be amended from time to time
(the “Plan”) and the restricted stock agreement by and between Executive and the
Company (the “Time Based Restricted Stock Agreement”), both of which documents
are incorporated herein by reference.

7. Other. Upon Commencement as CEO, Executive shall be eligible to participate
in the Company’s health plan, including the Exec-U-Care plan. After meeting
eligibility requirements, Executive will be able to participate in various
company benefit programs including the Company’s 401(k) savings program,
Employee Stock Purchase Plan, Section 125 Reimbursement Account, Deferred
Compensation Program and the Confidential Employee Assistance Program (EAP).

8. Severance Benefits Upon Involuntary Termination.

Section 8(i) below governs severance benefits to be received by Executive upon
the occurrence of an Involuntary Termination at any time during the Employment
Term which Involuntary Termination does not occur within twelve months following
a Change of Control. Section 8(ii) below governs severance benefits to be
received by Executive upon the occurrence of an Involuntary Termination at any
time during the Employment Term which Involuntary Termination does occur within
twelve months following a Change of Control. For purposes of clarity,
notwithstanding the reason for Executive’s termination and whether such
termination is an Involuntary Termination, Executive will, subject to
Executive’s compliance with Section 12 of the Second Amended Agreement,
including but not limited to Executive timely signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company, continue to be entitled to receive the Prior Termination Benefits
(provided that Executive will continue to be entitled to receive the Prior
Termination Benefits attributable to the Membership only to the extent that such
benefits have not been fully provided in accordance with Section 7(i)(d) of the
Second Amended Agreement prior to the Executive’s termination following the
Effective Date).

(i) Upon the occurrence of an Involuntary Termination at any time during the
Employment Term which Involuntary Termination does not occur within twelve
months following a Change of Control, Executive shall be entitled to only the
following benefits:

(a) An amount equal to twelve (12) months of Executive’s Base Salary as in
effect as of the date of the Involuntary Termination, to be paid periodically in
accordance with the Company’s normal payroll policies; and



--------------------------------------------------------------------------------

(b) An amount equal to 100% of the Executive’s target annual bonus as calculated
from the Executive’s bonus plan in effect at the time of the Executive’s
Involuntary Termination.

(ii) Upon the occurrence of an Involuntary Termination at any time during the
Employment Term and which Involuntary Termination occurs within twelve
(12) months following a Change of Control, Executive shall be entitled to only
the following benefits:

(a) An amount equal to eighteen (18) months of Executive’s Base Salary as in
effect as of the date of the Involuntary Termination, to be paid periodically in
accordance with the Company’s normal payroll policies; and

(b) An amount equal to 150% of the Executive’s target annual bonus as calculated
from the Executive’s bonus plan in effect at the time of the Executive’s
Involuntary Termination.

9. Other Termination. If the Executive’s employment as CEO with the Company
terminates at any time, for any reason, including Executive’s death, other than
as a result of an Involuntary Termination (in which case he shall be entitled to
the benefits set forth above in Sections 8(i) or 8(ii), as applicable), then the
Executive shall only be entitled to continue to receive the Prior Termination
Benefits, subject to Executive’s compliance with Section 12 of the Second
Amended Agreement (provided that Executive will continue to be entitled to
receive the Prior Termination Benefits attributable to the Membership only to
the extent that such benefits have not been fully provided in accordance with
Section 7(i)(d) of the Second Amended Agreement prior to the Executive’s
termination following the Effective Date). However, Executive may also be
eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination; provided, however, that any such severance benefits will be
paid or provided at the same time and in the same form as similar severance
benefits would be paid or provided under Section 8(i) or (ii) in connection with
Executive’s Involuntary Termination.

10. Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
Executive any unpaid base salary due for periods prior to any termination of
employment; (ii) the Company shall pay Executive all of his accrued and unused
vacation, if any, through any termination of employment, as well as all earned
but as-yet unpaid bonuses; and (iii) following submission of proper expense
reports by Executive, the Company shall reimburse Executive for all expenses
reasonably and necessarily incurred by Executive in connection with the business
of the Company prior to any termination of employment. Executive acknowledges
that as of the Effective Date, he does not have any accrued vacation as mandated
by established Company policy. These payments shall be made promptly upon
termination and within the period of time mandated by law.

11. Golden Parachute Excise Tax Gross-Up. In the event that the severance and
other benefits provided for in this Agreement constitute “parachute payments”
within the meaning of Section 280G of the Code and will be subject to the excise
tax imposed by Section 4999 of the Code, then Executive shall receive (i) a
payment from the Company sufficient to pay such excise tax, and (ii) an
additional payment from the Company sufficient to pay the excise tax and federal
and state income taxes arising from the payments made by the Company to
Executive pursuant to this sentence. Unless the Company and Executive otherwise
agree in writing, the determination of Executive’s excise tax liability and the
amount required to be paid under this Section shall be made in writing by the
Company’s independent accountants (the “Auditors”). In the event that the excise
tax incurred by Executive is determined by the Internal Revenue Service to be
greater or lesser than the amount so determined by the Auditors, the Company and
Executive agree to promptly make such additional payment, including interest and
any tax penalties, to the other party as the Auditors reasonably determine is
appropriate to ensure that the net economic effect to Executive under this
Section, on an after-tax basis, is as if the Code Section 4999 excise tax did
not apply to Executive. Any payments required to be made by the Company to
Executive in accordance with this Section 11 shall be referred to herein as
“Gross-Up Payments.” For purposes of making the calculations required by this
Section, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on interpretations of the Code for
which there is a “substantial authority” tax reporting position. The Company and
Executive shall furnish to the Auditors such information and documents as the
Auditors may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Auditors may reasonably incur in
connection with any calculations contemplated by this Section. Any Gross-Up
Payment will be paid to Executive, or for his benefit, within thirty (30) days
following receipt by the Company of the report of the Auditors setting forth its
determination, but in no event later than the time permitted under
Section 1.409A-3(i)(1)(v) of the



--------------------------------------------------------------------------------

Treasury Regulations under Code Section 409A. Notwithstanding the foregoing, if
Executive is a “specified employee” (as described in Section 13 below) on the
date of Executive’s “separation from service” other than due to death (as
described in Section 13 below) and a Gross-Up Payment would not have been
required under this Section 11 in the absence of the benefits provided for in
this Agreement, any Gross-Up Payment otherwise due to Executive on or within the
six (6) month period following Executive’s separation from service will accrue
during such six (6) month period and will become payable in a lump sum payment
(less any applicable withholding taxes) on the date six (6) months and one
(1) day following the date of Executive’s separation from service.

12. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 8 or Section 9 will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
acceptable to the Company and within the period required by the release but in
no event later than sixty (60) days following Executive’s termination of
employment, inclusive of any revocation period set forth in the release. The
Company shall provide an initial draft of the separation agreement and release
of claims within ten (10) business days after Executive’s termination of
employment. No severance will be paid or provided until the separation agreement
and release agreement becomes effective. Subject to the Section 13, if
Executive’s employment ends on or before October 15 of a calendar year, the
Deferred Compensation Separation Benefits (as defined in Section 13) to which
Executive is entitled shall be paid by the Company to Executive (less applicable
tax withholdings) as soon as administratively practicable following the date of
Executive’s separation from service, or, if later, on the date the separation
agreement and release of claims required by this Section 12(a) becomes
effective, but in no event later than December 31 of that calendar year. If
Executive’s employment ends after October 15 of a calendar year, the Deferred
Compensation Separation Benefits to which Executive is entitled shall be paid by
the Company to Executive on the later of (a) the second payroll date in the
calendar year next following the calendar year in which Executive’s employment
has ended or (b) the first payroll date following the date Executive’s
separation agreement and release of claims becomes effective, subject to the
Section 13.

(b) Nondisparagement. During the Employment Term and while the Executive is
receiving the Base Salary under Section 8 or the continued medical benefits
under Section 7(i)(c) of the Second Amended Agreement (“Severance Period”),
Executive will not knowingly disparage, criticize, or otherwise make any
derogatory statements regarding the Company, its directors, or its officers. The
Company will instruct its officers and directors to not knowingly disparage,
criticize, or otherwise make any derogatory statements regarding the Executive
during the Employment Term and Severance Period. Notwithstanding the foregoing,
nothing contained in this agreement will be deemed to restrict the Executive,
the Company or any of the Company’s current or former officers and/or directors
from providing information to any governmental or regulatory agency (or in any
way limit the content of any such information) to the extent they are requested
or required to provide such information pursuant to applicable law or
regulation.

(c) Other Requirements. Executive’s receipt of continued severance payments will
be subject to Executive continuing to comply with the terms of the Company’s
Confidential/Proprietary Information Agreement and the provisions of this
Section 12.

13. Code Section 409A.

(a) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Deferred Compensation Separation Benefits (as defined below) will be
considered due or payable until Executive has a “separation from service” within
the meaning of Section 409A. In addition, if Executive is a “specified employee”
within the meaning of Section 409A at the time of his separation from service
(other than due to death), then the severance benefits payable to Executive
under this Agreement, if any, and any other severance payments or separation
benefits that may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) otherwise due to
Executive on or within the six (6) month period following his separation from
service will accrue during such six (6) month period and will become payable in
a lump sum payment (less applicable withholding taxes) on the date six
(6) months and one (1) day following the date of Executive’s separation from
service. All subsequent payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following his separation from service
but prior to the six (6)



--------------------------------------------------------------------------------

month anniversary of his date of separation, then any payments delayed in
accordance with this paragraph will be payable in a lump sum (less applicable
withholding taxes) to Executive’s estate as soon as administratively practicable
after the date of his death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit.

(b) Amendments to this Agreement to Comply with Section 409A. For purposes of
Section 409A, each salary continuation payment under Sections 8(i)(a) and
8(ii)(a) is, and the lump sum target bonus payments under Sections 8(i)(b) and
8(ii)(b) each are, hereby designated as a separate payment. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none of
the severance payments and benefits to be provided hereunder (to the extent such
payments and benefits are not exempt from Section 409A) will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Executive.

14. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection or which becomes bound by the terms of this Agreement by operation of
law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

15. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of a voluntary resignation or Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 30 days after the giving of such notice). The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of Involuntary Termination shall not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his rights hereunder.

16. Arbitration.

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Orange County, California in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be



--------------------------------------------------------------------------------

final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Executive hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

(c) Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.

(d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

17. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by earnings that Executive may receive from any other source, except
with respect to the suspension of any post-termination medical coverage while
Executive or any Covered Persons (as defined in the Second Amended Agreement)
has alternative coverage as described in Section 7(i)(c) of the Second Amended
Agreement.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

(c) Integration. This Agreement, the terms and conditions of Sections 7(i)(c),
7(i)(d) and Section 12 of the Second Amended Agreement (as such provisions apply
to the Prior Termination Benefits) and any outstanding stock option agreements
and restricted stock agreements referenced herein represent the entire agreement
and understanding between the parties as to the subject matter herein and
supersede all prior or contemporaneous agreements, whether written or oral, with
respect to this Agreement, including but not limited to any stock option
agreement, restricted stock purchase agreement, restricted stock agreement or
severance agreement. Executive agrees and acknowledges that in the event of any
conflict, redundancy or



--------------------------------------------------------------------------------

discrepancy between the terms and conditions of this Agreement and any other
agreement regarding the subject matter herein, the terms and conditions of this
Agreement shall govern.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     EPICOR SOFTWARE CORPORATION       By:   /s/ John D. Ireland      
Title:   Sr. Vice President and General Counsel EXECUTIVE:     /s/ L. George
Klaus       Signature       L. George Klaus       Printed Name